Exhibit 10.15
Baxter International Inc.
Directors’ Deferred Compensation Plan
(Amended and Restated Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I Purpose and Effective Date
    1  
1.1 Purpose
    1  
1.2 Effective Date
    1  
 
       
Article II Definitions
    2  
2.1 Account
    2  
2.2 Administrator
    2  
2.3 Baxter
    2  
2.4 Beneficiary
    2  
2.5 Board
    2  
2.6 Compensation
    2  
2.7 Compensation Committee
    2  
2.8 Deferral
    2  
2.9 Deferral Election Form
    2  
2.10 Distribution Election Form
    2  
2.11 Outside Director
    3  
2.12 Participant
    3  
2.13 Plan Year
    3  
2.14 Termination
    3  
2.15 Unforeseeable Emergency
    3  
 
       
Article III   Eligibility for Compensation Deferrals
    4  
3.1 Compensation Deferral Elections
    4  
3.2 Timing of and Changes in Deferral Election
    4  
3.3 Deferral of Restricted Stock Units
    4  
 
       
Article IV Crediting of Accounts
    6  
4.1 Crediting of Accounts
    6  
4.2 Earnings
    6  
4.3 Account Statements
    6  
4.4 Vesting
    6  
 
       
Article V Distribution of Benefits
    7  
5.1 Distribution of Benefits
    7  
5.2 Distribution
    7  
5.3 Effect of Payment
    9  
5.4 Taxation of Plan Benefits
    9  
5.5 Withholding and Payroll Taxes
    9  
5.6 Distribution Due to Unforeseeable Emergency
    9  
 
       
Article VI Beneficiary Designation
    10  
6.1 Beneficiary Designation
    10  
6.2 Amendments to Beneficiary Designation
    10  
6.3 No Beneficiary Designation
    10  

i 



--------------------------------------------------------------------------------



 



         
Article VII Administration
    11  
7.1 Administration
    11  
7.2 Administrator Powers
    11  
7.3 Finality of Decisions
    11  
7.4 Claims Procedure
    11  
7.5 Indemnity
    11  
 
       
Article VIII Amendment and Termination Of Plan
    13  
8.1 Amendment
    13  
8.2 Right to Terminate
    13  
8.3 Payment at Termination
    13  
 
       
Article IX Miscellaneous
    14  
9.1 Unfunded Plan
    14  
9.2 Unsecured General Creditor
    14  
9.3 Nonassignability
    14  
9.4 Protective Provisions
    14  
9.5 Governing Law
    14  
9.6 Severability
    14  
9.7 Notice
    14  
9.8 Successors
    15  
9.9 Action by Baxter
    15  
9.10 Participant Litigation
    15  

ii 



--------------------------------------------------------------------------------



 



BAXTER INTERNATIONAL INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2009)
ARTICLE I — PURPOSE AND EFFECTIVE DATE
1.1 Purpose.
The Baxter International Inc. Directors’ Deferred Compensation Plan (the “Plan”)
has been adopted by Baxter International Inc. (“Baxter”). The Plan is intended
to help Baxter retain the services of qualified individuals to serve as outside
members of its Board of Directors by offering them the opportunity to defer
payment of their retainers and directors’ fees through an unfunded deferred
compensation arrangement.
1.2 Effective Date.
The original effective date of this Plan was July 1, 2003. The Plan was amended
and restated in its entirety effective January 1, 2005, and two amendments have
been adopted to the Plan as so amended and restated. The Plan is being again
amended and restated in its entirety in order to incorporate the prior
amendments, to comply with the final regulations issued by the Internal Revenue
Service to implement the requirements of §409A of the Internal Revenue Code
(“Code”), and for certain other purposes. This amendment and restatement of the
Plan is generally effective as of January 1, 2009; provided that the amendments
to the Plan (including without limitation Section 2.10(b) and 5.2(A)) permitting
a Participant to make certain distribution elections, or changes to distribution
elections previously made, prior to January 1, 2009, in accordance with the
transitional rules set forth in IRS Notice 2007-86, shall be effective on the
date approved by the Compensation Committee; and provided further than any
provision of the amendment and restatement that reflects the manner in which the
Plan has been administered in compliance with §409A since January 1, 2005,
shall, to the extent required by §409A, be effective as of January 1, 2005.

1



--------------------------------------------------------------------------------



 



ARTICLE II — DEFINITIONS
2.1 Account.
The bookkeeping account established to record a Participant’s interest in the
Plan as provided in Article IV.
2.2 Administrator.
The person or entity appointed to administer the Plan as provided in
Article VII.
2.3 Baxter.
Baxter International Inc., a Delaware corporation, and any other company that
succeeds to the obligations of Baxter under this Plan pursuant to Section 9.8.
2.4 Beneficiary.
A Participant’s Beneficiary, as defined in Article VI, is the Beneficiary
designated to receive the Participant’s Account, if any, from the Plan, upon the
death of the Participant.
2.5 Board.
The Board of Directors of Baxter.
2.6 Compensation.
All compensation (other than Stock Options) payable by Baxter to a Participant
for his/her services as a member of the Board, including without limitation any
annual retainer, fees for attending meetings of the Board or any committee
thereof, fees for acting as chairperson of any Board or committee meeting, and
any other fees as may become payable to a Non-Employee Director, including the
additional retainer payable to the Lead Director.
2.7 Compensation Committee.
The Compensation Committee of the Board.
2.8 Deferral.
The Deferral is the amount of the Participant’s Compensation that the
Participant elected to defer and contribute to the Plan, which, but for such
election, would have otherwise been paid to him/her.
2.9 Deferral Election Form.
The form that a Participant must complete and return to the Administrator, in
accordance with the rules and procedures as may be established by the
Administrator, in order to elect to defer a portion of his or her Compensation
into the Plan.
2.10 Distribution Election Form.
The form that a Participant must complete and return to the Administrator, in
accordance with the rules and procedures as may be established by the
Administrator. This form is to be used by Participants for two purposes:

  (a)   To elect the manner in which the Participant’s Account will be
distributed upon Termination. Only one election form shall be filed with respect
to distribution of a Participant’s Account following Termination.     (b)  
Prior to January 1, 2009, a Participant may also file a Distribution Election
Form to request a scheduled in-service distribution of all or a portion of his
or her Account, in accordance with Section 5.2(B). Effective January 1, 2009,
scheduled in-service distributions are no longer permitted unless elected at the
same time the Participant commences participation in the Plan.

2



--------------------------------------------------------------------------------



 



To be effective, a Distribution Election Form must be filed at the same time as
the Participant’s first Deferral Election Form (in which case it may be combined
with the Deferral Election Form), or at such other time as may be permitted by
Section 5.2.
2.11 Outside Director.
Any member of the Board who is not an employee of Baxter or its subsidiaries and
who receives Compensation for his services as a member of the Board.
2.12 Participant.
A Participant is any Outside Director or former Outside Director who has an
Account balance in the Plan.
2.13 Plan Year.
The Plan Year is the calendar year. The first Plan Year was the six-month period
commencing July 1, 2003, and ending December 31, 2003.
2.14 Termination.
For purposes of the Plan, Termination means a Participant ceasing to be a member
of the Board for any reason, including resignation, removal, or failure to be
re-elected. A Participant who ceases to be an Outside Director, but is still a
member of the Board, shall not have incurred a Termination. Notwithstanding the
foregoing, for purposes of determining when a Participant’s Account becomes
payable, Termination shall not be considered to have occurred until the
Participant incurs a separation from service as defined in Treasury Regulations
issued pursuant to §409A of the Code. A Participant shall not be considered to
have incurred a separation from service until the Participant has ceased to
provide any services as a director or independent contractor for Baxter, its
subsidiaries, and any other entity that would be treated as a member of a
controlled group that includes Baxter under §414(b) or (c) of the Code (as
modified by substituting 50% ownership for 80% for all purposes thereof),
without any expectation of the Participant being retained to provide future
services as a director or independent contractor; provided, however, that a
Participant shall not be considered to have failed to incur a separation from
service if the Participant is, or becomes, an employee of any such entity.
2.15 Unforeseeable Emergency.
A severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or the Participant’s dependent (as defined in §152 of the Code,
without regard to §§152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance); or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this Plan is to be determined based on
the relevant facts and circumstances of each case and in accordance with the
requirements of §409A of the Code.

3



--------------------------------------------------------------------------------



 



ARTICLE III — ELIGIBILITY FOR COMPENSATION DEFERRALS
3.1 Compensation Deferral Elections.
Any Outside Director may elect to defer a portion of his or her Compensation as
set forth on his or her Deferral Election Form, in accordance with applicable
rules and procedures established by the Administrator. An Outside Director
Participant may elect to defer up to a total of 100% of his or her Compensation,
or any lesser amount; provided that the Administrator may establish reasonable
procedures requiring Deferral Elections to be stated in whole dollar amounts or
whole percentages.
3.2 Timing of and Changes in Deferral Election.
An Outside Director may make a Deferral Election for each Plan Year either

  (a)   during the annual enrollment period established by the Administrator
prior to the beginning of the Plan Year, in which event such Deferral Election
shall apply to all Compensation payable to such Outside Director during the Plan
Year; or     (b)   not later than 30 days after the Outside Director is first
elected to the Board, in which event such Deferral Election shall apply to all
Compensation earned after the election is made in the remainder of the Plan Year
(including a pro rata share of any annual retainer or similar amount, determined
by multiplying the amount of such Compensation by a fraction, the numerator of
which is the number of days remaining in the Plan Year after the election and
denominator is the number of days remaining in the Plan Year after the Outside
Director is elected to the Board); provided, that prior to his election to the
Board the Outside Director did not participate in any elective deferred
compensation arrangement with respect to Baxter, its subsidiaries, and any other
entity that would be treated as a member of a controlled group that includes
Baxter under §414(b) or (c) of the Code, other than (i) the Baxter International
Inc. and Subsidiaries Deferred Compensation Plan, or any similar plan applicable
only to employees, or (ii) a deferred compensation plan under which the Outside
Director either accrued no additional benefit (other than investment earnings)
during the 24 month period prior to his election, or received a complete
distribution of his entire account balance and ceased to be eligible to
participate prior to his election.

A Participant who has a Deferral Election in effect may not change such election
during the Plan Year, and may only revoke such election in accordance with
procedures established by the Administrator consistent with Treasury Regulations
issued pursuant to §409A of the Code, subject to Section 5.6.
3.3 Deferral of Restricted Stock Units.
Effective January 1, 2007, each Participant may elect to defer the receipt of
all (but not fewer than all) of the shares of Stock the Participant is entitled
to receive upon the vesting of any annual grant of Restricted Stock Units to the

4



--------------------------------------------------------------------------------



 



Participant for service on the Board. Such deferral election must be made, in
accordance with procedures established by the Administrator, during either of
the enrollment periods described in Section 3.2 for the Plan Year in which the
Restricted Stock Units are granted; provided that if the Outside Director makes
such election during the 30 day period described in Section 3.2(b), and after
the date of grant of the RSUs, the number of shares deferred shall be equal to
the total number of RSUs multiplied by a fraction, the numerator of which is the
number of days between the date on which the election is made and the date of
the next annual meeting following the date of grant and the denominator of which
is the number of days between the date of grant and the date of the next annual
meeting, rounded to the next lower number of whole shares. If a Participant
elects to defer an annual grant of Restricted Stock Units, the Stock underlying
such grant shall be distributed on the third anniversary of the date on which
such grant vests (and may not be deferred to any other date), provided that if
the Director incurs a Termination before such date, the Stock, to the extent
vested, shall be distributed as soon as practical after the Termination. A
Participant’s deferred Restricted Stock Units shall be accounted for separately
as part of the Participant’s Account, and shall not be subject to Section 4.1,
4.2, 5.2 or 5.6, but shall otherwise be subject to the provisions of this Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE IV — CREDITING OF ACCOUNTS
4.1 Crediting of Accounts.
All amounts deferred by a Participant under the Plan shall be credited to
his/her Account in the Plan. Each Participant’s Account shall be credited or
charged with its share of investment earnings or losses determined in accordance
with Section 4.2, and shall be charged with all distributions made to the
Participant or his/her Beneficiary. Accounts shall be maintained for bookkeeping
purposes only, and shall not require the segregation of funds or establishment
of a separate fund.
4.2 Earnings.
Each Participant’s Account shall be adjusted upward or downward, on a weekly (or
as otherwise determined by the Administrator) basis to reflect the investment
return that would have been realized had such amounts been invested in one or
more investments selected by the Participant from among the assumed investment
alternatives designated by the Administrator for use under the Plan. Until
otherwise determined by the Administrator in its sole discretion, the investment
alternatives shall be the same as those available under the Baxter International
Inc. and Subsidiaries Deferred Compensation Plan, and Accounts for which no
election is made shall be invested in the Stable Income Fund. Prior to the first
day of each calendar quarter (or at such other intervals as may be determined by
the Administrator), Participants may change the assumed investment alternatives
in which their Account will be deemed invested for such quarter. Participant
elections of assumed investment alternatives shall be made at the time and in
the form determined by the Administrator, and shall be subject to such other
restrictions and limitations as the Administrator shall determine.
4.3 Account Statements.
Account Statements will be generated effective as of the last day of each
calendar quarter and mailed to each Participant as soon as administratively
feasible. Account Statements will reflect all Account activity during the
reporting quarter, including Account contributions, distributions and earnings
credits. Notwithstanding the foregoing, the failure to provide an Account
Statement shall not constitute a breach of this Plan or entitle any Participant
to any amount that he would not otherwise be entitled to under the Plan.
4.4 Vesting.
Subject to Sections 9.1 and 9.2, a Participant is always 100% vested in his or
her Account in the Plan at all times.

6



--------------------------------------------------------------------------------



 



ARTICLE V — DISTRIBUTION OF BENEFITS
5.1 Distribution of Benefits.
Subject to Section 5.2, distribution of a Participant’s Account, if any, will be
made in accordance with the Participant’s Distribution Election Form. Anything
else in this Plan to the contrary notwithstanding, effective October 22, 2004,
(i) in no event shall the distribution of any Account be accelerated to a time
earlier than which it would otherwise have been paid, whether by amendment of
the Plan, exercise of the Compensation Committee’s discretion, or otherwise,
except as permitted by Treasury Regulations issued pursuant to §409A of the
Code, and (ii) in the event that the Compensation Committee, in its sole
discretion, determines that any time or form of distribution provided for in the
Plan, or the existence of a right to elect a different time or form of
distribution, would cause the Plan to fail to meet the requirements of §409A of
the Code, or otherwise cause Participants to be subject to any adverse federal
income tax consequences, the Compensation Committee shall amend the Plan to
modify or remove the form of distribution or election right. The distribution
restrictions under §409A of the Code shall apply to Participant’s entire account
balances under the Plan, whether deferred before or after January 1, 2005.
Notwithstanding the foregoing, if at any time any portion of a Participant’s
account balance is includible in the Participant’s income pursuant to §409A of
the Code, the portion so included shall be distributed to the Participant as
soon as administratively feasible.
5.2 Distribution.
     A. Distribution Election Form — Termination. A Participant’s Account will
be paid after the Participant’s Termination, in accordance with the form of
payment designated in such Participant’s Distribution Election Form. Only one
Distribution Election Form may be submitted with respect to distribution of a
Participant’s Account following Termination, and such election shall apply to
the Participant’s entire Account balance at his or her Termination. A
Participant shall file a Distribution Election Form with his or her first
Deferral Election Form, and may change the form of payment designated on his or
her Distribution Election Form from time to time by filing a new Distribution
Election Form in accordance with procedures established by the Administrator;
provided that, in the case of a change made after December 31, 2008 (and after
the last day permitted for filing the initial Deferral Election Form),
(i) distribution of the Account following the change shall commence not earlier
than five years after the distribution would otherwise have begun, and (ii) if
the Participant incurs a Termination within 12 months after changing the form of
payment designated, the change shall be disregarded and his/her Account shall be
distributed in accordance with the form of payment designated prior to the
change.

7



--------------------------------------------------------------------------------



 



     B. In-Service Distribution. Prior to January 1, 2009, a Participant may
also elect to receive a distribution of all or a portion of his or her Account
at a specified future date, by filing a Distribution Election Form with the
Administrator, either electing to have his or her entire Account balance on such
date distributed, or specifying the dollar amount of the distribution. A
Participant who has elected to receive an in-service distribution may
subsequently elect to postpone the date of such distribution (but may not change
the amount to be distributed) by filing a new Distribution Election Form,
provided that the new Distribution Election From must be filed not later than
twelve months prior to the original specified distribution date, and the new
distribution date must be at least five years after the original distribution
date. If the balance in the Participant’s Account on the specified distribution
date is less than the dollar amount requested, the entire balance of the Account
shall be distributed. If the Participant has a Termination prior to the specific
date requested on such Distribution Election Form, such form shall be ignored
and the Participant’s distribution election with respect to Termination shall be
followed.
     C. Forms of Distribution. The forms of distribution are:

  (a)   a lump sum payment, or     (b)   for distributions upon Termination
only, annual installments of at least 2 years, but not to exceed 15 years.

Annual installments will commence in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination.
Subsequent installments will be paid annually in the first ninety days of
subsequent Plan Years, and each installment shall be equal to the remaining
balance in the Participant’s Account immediately prior to such payment divided
by the number of installments remaining to be paid.
Lump sum payments pursuant to a Distribution Election Form relating to payments
following Termination will be made in the first ninety days of the Plan Year
following the Plan Year in which the Participant incurs a Termination. All
distributions of a Participant’s Account prior to Termination will be paid in a
lump sum as soon as administratively feasible after the date elected by the
Participant in the Distribution Election Form.
If a Participant does not elect a form of distribution by the time the Deferral
Election Form or the Distribution Election Form is required to be completed, the
Participant’s election will default to a lump sum payment in the first ninety
days of the Plan Year following the Plan Year in which the Participant incurs a
Termination.
Notwithstanding the above, a Participant whose Account totals less than $50,000
as of the last day of the Plan Year in which he or she incurs a Termination will
receive lump sum payment of his or her Account in the first ninety days of the
Plan Year following the Plan Year in which the Participant incurs a Termination.
     D. Distributions Upon Death. Upon the death of a Participant prior to the
complete distribution of the Participant’s account, the Participant’s remaining
account balance shall be paid to his or her Beneficiary in a lump sum as soon as
practical, but not later than ninety days after the Participant’s death,
regardless of whether the Participant had elected

8



--------------------------------------------------------------------------------



 



payment in installments or whether installment payments had begun prior to the
Participant’s death.
5.3 Effect of Payment.
Payment to the person, trust or other entity reasonably and in good faith
determined by the Administrator to be the Participant’s Beneficiary will
completely discharge any obligations Baxter or any other Employer may have under
the Plan. If a Plan benefit is payable to a minor or a person declared to be
incompetent or to a person the Administrator in good faith believes to be
incompetent or incapable of handling the disposition of property, the
Administrator may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor and such
decision by the Administrator is binding on all parties. The Administrator may
initiate whatever action it deems appropriate to ensure that benefits are
properly paid to an appropriate guardian.
The Administrator may require proof of incompetence, minority, incapacity or
guardianship, as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution will completely discharge the Administrator and the
Employer from all liability with respect to such benefit.
5.4 Taxation of Plan Benefits.
It is intended that each Participant will be taxed on amounts credited to him or
her under the Plan at the time such amounts are received, and the provisions of
the Plan will be interpreted consistent with that intention.
5.5 Withholding and Payroll Taxes.
Baxter will withhold from payments made hereunder any taxes required to be
withheld for the payment of taxes to the Federal, or any state or local
government.
5.6 Distribution Due to Unforeseeable Emergency.
Upon written request of a Participant and the showing of Unforeseeable
Emergency, the Administrator may authorize distribution of all or a portion of
the Participant’s Accounts, and or the acceleration of any installment payments
being made from the Plan, but only to the extent reasonably necessary to relieve
the Unforeseeable Emergency, including federal, state, local, or foreign income
taxes or penalties reasonably imposed upon the distribution. In any event,
payment may not be made to the extent such Unforeseeable Emergency is or may be
satisfied through reimbursement by insurance or otherwise, including, but not
limited to, liquidation of the Participant’s assets (but not including hardship
deferrals or loans from the Participant’s account in any qualified retirement
plan, as defined in Treasury Regulations §1.409A-1(a)(2)), to the extent that
such liquidation would not in and of itself cause severe financial hardship. If
the Participant demonstrates the existence of an Unforeseeable Emergency, the
Administrator shall first cancel the Participant’s Deferrals for the Plan Year
(other than Deferrals of Restricted Stock Units pursuant to Section 3.3), and
the amount of the distribution required to relieve the Unforeseeable Emergency
shall take into account the additional income available to the Participant as
the result of cancellation of such Deferrals. The Administrator may also impose
such other conditions upon a distribution as it determines in its discretion to
be appropriate and not inconsistent with §409A of the Code.

9



--------------------------------------------------------------------------------



 



ARTICLE VI — BENEFICIARY DESIGNATION
6.1 Beneficiary Designation.
Each Participant has the right to designate one or more persons, trusts or, with
the Administrator’s approval, other entity as the Participant’s Beneficiary,
primary as well as secondary, to whom benefits under this Plan will be paid in
the event of the Participant’s death prior to complete distribution to the
Participant of the benefits due under the Plan. Each Beneficiary designation
will be in a written form prescribed by the Administrator and will be effective
only when filed with the Administrator during the Participant’s lifetime.
6.2 Amendments to Beneficiary Designation.
Any Beneficiary designation may be changed by a Participant without the consent
of any Beneficiary by the filing of a new Beneficiary designation with the
Administrator. Filing a Beneficiary designation as to any benefits available
under the Plan revokes all prior Beneficiary designations effective as of the
date such Beneficiary designation is received by the Administrator. If a
Participant’s Account is community property, any Beneficiary designation will be
valid or effective only as permitted under applicable law.
6.3 No Beneficiary Designation.
In the absence of an effective Beneficiary designation, or if all Beneficiaries
predecease the Participant, the Participant’s estate will be the Beneficiary. If
a Beneficiary dies after the Participant and before payment of benefits under
this Plan has been completed, and no secondary Beneficiary has been designated
to receive such Beneficiary’s share, the remaining benefits will be payable to
the Beneficiary’s estate.

10



--------------------------------------------------------------------------------



 



ARTICLE VII — ADMINISTRATION
7.1 Administration.
The Plan is administered by the Compensation Committee, which shall be the
Administrator for all purposes of the Plan. Notwithstanding the foregoing, all
authority to administer the Plan on an ongoing basis, including the authority to
adopt and implement all rules and procedures for the administration of the Plan,
shall be exercised by such persons as may be designated by the Corporate Vice
President-Human Resources of Baxter, subject to the authority of the
Compensation Committee, and all references to the Administrator herein shall, as
appropriate, be construed to refer to such person or persons.
7.2 Administrator Powers.
The Administrator has such powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the power, right and duty to
construe, interpret and enforce the Plan provisions and to determine all
questions arising under the Plan including, but not by way of limitation,
questions of Plan participation, eligibility for Plan benefits and the rights of
Outside Directors, Participants, Beneficiaries and other persons to benefits
under the Plan and to determine the amount, manner and time of payment of any
benefits hereunder, and to adopt procedures, rules, regulations and forms to be
utilized in the efficient administration of the Plan which may alter any
procedural provision of the Plan without the necessity of an amendment. The
Administrator is empowered to employ agents (who may also be employees of
Baxter) and to delegate to them any of the administrative duties imposed upon
the Administrator or Baxter
7.3 Finality of Decisions.
Any ruling, regulation, procedure or decision of the Administrator will be
conclusive and binding upon all persons affected by it. There will be no appeal
from any ruling by the Administrator, which is within its authority, except as
provided in Section 7.4 below.
7.4 Claims Procedure.
Any claim for benefits by a Participant, his or her Beneficiary or
Beneficiaries, or any other person claiming the right to receive any benefit
from the Plan by reason of his or her relationship to a Participant or
Beneficiary (the “applicant”) shall be in writing and filed in accordance with
procedures specified by the Administrator not more than one year after the
claimant knows or with the exercise of reasonable diligence should have known of
the basis for the claim. If the claim is denied, the Administrator will furnish
the applicant within a reasonable period of time with a written notice that
specifies the reason for the denial, and explains the claim review procedures of
this Section 7.4. If, within 60 days after receipt of such notice, the applicant
so requests in writing, the Administrator will review its earlier decision. The
Administrator’s decision on review will be in writing, will include specific
reasons for the decision, and will be given to the claimant with a reasonable
period of time after the request for review is received. By participating in the
Plan, each Participant agrees, on behalf of himself or herself and all persons
claiming through him or her, not to commence any action or proceeding for
payment of any amount claimed to be due under the Plan without first complying
with the foregoing procedures.
7.5 Indemnity.
To the extent permitted by applicable law and to the extent that they are not
indemnified or saved harmless under any liability insurance contracts, any
present or

11



--------------------------------------------------------------------------------



 



former employees, officers, or directors of Baxter, or its subsidiaries or
affiliates, if any, will be indemnified and saved harmless by Baxter from and
against any and all liabilities or allegations of liability to which they may be
subjected by reason of any act done or omitted to be done in good faith in the
administration of the Plan, including all expenses reasonably incurred in their
defense in the event that Baxter fails to provide such defense after having been
requested in writing to do so.

12



--------------------------------------------------------------------------------



 



ARTICLE VIII — AMENDMENT AND TERMINATION OF PLAN
8.1 Amendment.
The Compensation Committee may amend the Plan at any time, except that no
amendment will decrease the Accounts of Participants and Beneficiaries at the
time of the amendment. Notwithstanding the foregoing, the Administrator may
adopt any amendment to the Plan that is technical, ministerial or procedural in
nature, and any rule or procedure properly adopted by the Administrator that is
technical, ministerial or procedural in nature shall be deemed an amendment to
the Plan to the extent of any inconsistency between such rule or procedure and
the provisions hereof.
8.2 Right to Terminate.
The Compensation Committee may at any time terminate the Plan.
8.3 Payment at Termination.
If the Plan is terminated, the Accounts of Participants shall continue to be
held until distributed in accordance with Article V, unless in connection with
such termination the Compensation Committee amends the Plan to provide for
distribution of all Accounts in lump sum payments, provided that such
distributions are permitted by Treasury Regulations issued pursuant to §409A of
the Code.

13



--------------------------------------------------------------------------------



 



ARTICLE IX — MISCELLANEOUS
9.1 Unfunded Plan.
This Plan is intended to be an unfunded deferred compensation plan. All credited
amounts are unfunded, general obligations of Baxter. This Plan is not intended
to create an investment contract. Participants are members of the Board of
Baxter, who, by virtue of their position, are uniquely informed as to Baxter’s
operations and have the ability to affect materially Baxter’s profitability and
operations.
9.2 Unsecured General Creditor.
In the event of Baxter’s insolvency, Participants and their Beneficiaries,
heirs, successors and assigns will have no legal or equitable rights, interest
or claims in any property or assets of Baxter or any of its subsidiaries, nor
will they be beneficiaries of, or have any rights, claims or interests in any
life insurance policies, annuity contracts or the proceeds therefrom owned or
which may be acquired by such Baxter (the “Policies”) greater than those of any
other unsecured general creditors. In that event, any and all of Baxter’s assets
and Policies will be, and remain, the general, unpledged, unrestricted assets of
Baxter. Baxter’s obligation under the Plan will be merely that of an unfunded
and unsecured promise of Baxter to pay money in the future.
9.3 Nonassignability.
Neither a Participant nor any other person will have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be nonassignable and nontransferable. No part of the
amounts payable will, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency. Nothing contained herein will preclude Baxter from
offsetting any amount owed to it by a Participant against payments to such
Participant or his or her Beneficiary.
9.4 Protective Provisions.
A Participant will cooperate with Baxter by furnishing any and all information
requested by Baxter, in order to facilitate the payment of benefits hereunder.
9.5 Governing Law.
The provisions of this Plan will be construed and interpreted according to the
laws of the State of Illinois.
9.6 Severability.
In the event any provision of the Plan is held invalid or illegal for any
reason, any illegality or invalidity will not affect the remaining parts of the
Plan, but the Plan will be construed and enforced as if the illegal or invalid
provision had never been inserted, and Baxter will have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan, including, but not by way of limitation, the
opportunity to construe and enforce the Plan as if such illegal and invalid
provision had never been inserted herein.
9.7 Notice.
Any notice or filing required or permitted to be given to Baxter or the
Administrator under the Plan will be sufficient if in writing and hand
delivered, or sent by

14



--------------------------------------------------------------------------------



 



registered or certified mail to Baxter’s Chief Financial Officer and, if mailed,
will be addressed to the principal executive offices of Baxter. Notice to a
Participant or Beneficiary may be hand delivered or mailed to the Participant or
Beneficiary at his or her most recent address as listed in the employment
records of Baxter. Notices will be deemed given as of the date of delivery or
mailing or, if delivery is made by certified or registered mail, as of the date
shown on the receipt for registration or certification. Any person entitled to
notice hereunder may waive such notice.
9.8 Successors.
The provisions of this Plan will bind and inure to the benefit of Baxter, the
Participants and Beneficiaries, and their respective successors, heirs and
assigns. The term successors as used herein will include any corporate or other
business entity, which, whether by merger, consolidation, purchase or otherwise
acquires all or substantially all of the business and assets of Baxter, and
successors of any such corporation or other business entity.
9.9 Action by Baxter.
Except as otherwise provided herein, any action required of or permitted by
Baxter under the Plan will be by resolution of the Compensation Committee or any
person or persons authorized by resolution of the Compensation Committee. Any
action required of or permitted by Baxter in its role as Administrator may be
taken by the Corporate Vice President-Human Resources of Baxter or persons
acting under his or her authority.
9.10 Participant Litigation.
In any action or proceeding regarding the Plan, Outside Directors, Participants,
Beneficiaries or any other persons having or claiming to have an interest in
this Plan will not be necessary parties and will not be entitled to any notice
or process. Any final judgment which is not appealed or appealable and may be
entered in any such action or proceeding will be binding and conclusive on the
parties hereto and all persons having or claiming to have any interest in this
Plan. To the extent permitted by law, if a legal action is begun against Baxter,
the Administrator, or any member of the Compensation Committee by or on behalf
of any person and such action results adversely to such person or if a legal
action arises because of conflicting claims to a Participant’s or other person’s
benefits, the costs to such person of defending the action will be charged to
the amounts, if any, which were involved in the action or were payable to the
Participant or other person concerned. To the extent permitted by applicable
law, acceptance of participation in this Plan will constitute a release of
Baxter, the Administrator and each member of the Compensation Committee, and
their respective agents from any and all liability and obligation not involving
willful misconduct or gross neglect.
*     *     *
IN WITNESS WHEREOF, the undersigned duly authorized officer has caused this
Amended and Restated Plan to be executed this 18th day of December 2008.

            BAXTER INTERNATIONAL INC.
      By:   /s/ Jeanne Mason         Jeanne Mason, Corporate Vice President -
Human Resources    

15